DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 18, 2020

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the interlayer dielectric" in line 2.  There is insufficient antecedent basis for this limitation in the claim since claim 1, upon which claim 2 is dependent upon, fails to recite the limitation of an interlayer dielectric. Further, it is unclear as to whether the “interlayer dielectric” is referring to the “gate dielectric”, which is referenced in claim 1, or another structure that has not been added to claim 1.

For examination purposes, the “interlayer dielectric” in this claim will be examined to be a “gate dielectric”. Claims 3 and 4 are dependent upon claim 2 and are rejected as well.

Claim 11 recites the limitation "the silicide layer" in line 11.  There is insufficient antecedent basis for this limitation in the claim, as claims 1 and 10, upon which claim 11 is dependent upon, fails to recite the use of a silicide layer. 

For examination purposes, any prior art that teaches that the metal inlay region may be made of silicide will meet the limitation of this claim.


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemieniec et al, US Patent Application Publication 2016/0365441 in view of Hshieh et al, US Patent 6,849,899.

Regarding claim 1, Siemieniec teaches a semiconductor transistor device, comprising: a source region 14; a drain region 17; a channel region vertically between the source region and the drain region (located in layer 15, [0038]); a gate electrode 21 in a vertical gate trench; and a gate dielectric 22 lying laterally between the channel region and a sidewall of the gate electrode, wherein the channel region extends vertically along the gate dielectric, wherein the gate electrode comprises: a silicon gate region made of a conductive silicon gate material; wherein the silicon gate region forms at least a section of the sidewall of the gate electrode ([0038] and figure 1).

While the reference of Siemieniec does teach that the gate electrode may comprise a metal inlay region made of a metal material, wherein the metal inlay region extends up from a lower end of the gate electrode [00308] the reference of Siemieniec fails to teach the gate electrode containing both the silicon gate region and the metal inlay region.

Hshieh teaches forming a trench gate region, which includes forming a gate electrode comprises a silicon gate region 35/37 made of a conductive silicon gate material (37, column 5, line 29); and a metal inlay region 39 made of a metal material (column 5, line 37-38), wherein the silicon gate region forms at least a section of the sidewall of the gate electrode, wherein the metal inlay region extends up from a lower end of the gate electrode (figure 2G). The advantage of this trench gate layers are low gate resistance and low gate capacitance, which would improve the electrical quality of the device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hshieh with that of Siemieniec because the advantage of the doped polysilicon/metal trench gate structure is low gate resistance and low gate capacitance, which would improve the electrical quality of the device.

Regarding claims 2 and 3, the combination of Siemieniec and Hshieh teaches the entire sidewall of the gate electrode, between which the channel region and the interlayer dielectric are arranged, is formed by the silicon gate region and the silicon gate region has an inner sidewall facing away from the channel region, and wherein the entire inner sidewall is laterally covered by the metal inlay region. (Note: this is taught by using layers 35/37/39 of Hshieh as the gate electrode layer 21 of Siemieniec. The combination of this teaching would then teach the limitations of gate electrode 


    PNG
    media_image1.png
    298
    641
    media_image1.png
    Greyscale


Regarding claim 4, Siemieniec and Hshieh fail to teach an upper end of the metal inlay region lies vertically above an upper end of the silicon gate region.

However, this parameter is based upon the thicknesses of the metal inlay region and the silicon gate region. It has been held that the thicknesses of the metal inlay region and the silicon gate region will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thicknesses of the metal inlay region and the silicon gate region claimed and the Prior Art shows the thicknesses of the metal inlay region and the silicon gate region to be the same (by using the metal inlay region and silicon gate region of Hshieh in the reference of Siemieniec), it would have been obvious to one of ordinary skill in the art to select suitable thicknesses of the metal inlay region and the silicon gate region in the device of Siemieniec and Hshieh.

The specification contains no disclosure of either the critical nature of the claimed thicknesses of the metal inlay region and the silicon gate region or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 5, Siemieniec teaches the lower end of the gate electrode lies vertically below a lower end of the channel region (figure 1).

Regarding claim 10, Siemieniec teaches a vertical contact trench 41 extending into the source region and filled with a metal material filler which is made of the same metal material as the metal inlay region (figures 25B. Note: Siemieniec teaches that the source electrode may be filled with electrode materials in [0084], with electrode materials being described in [0038]. Therefore, using the same materials for the source region contact and the metal inlay region would have been obvious to one of ordinary skill in the art).

Regarding claim 11, Siemieniec teaches the metal material filler comprises a silicide layer which is arranged adjacent to the source region, so that the metal material filler is electrically connected to the source region via the silicide layer which is of the same type [0038].

Siemieniec and Hshieh fail to teach the metal material filler has the same thickness as the silicide layer of the metal inlay region.

In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thicknesses of the metal material filler and the metal inlay region claimed and the Prior Art shows metal material filler and the metal inlay region having their own thicknesses, it would have been obvious to one of ordinary skill in the art to select suitable thicknesses of the metal material filler and the metal inlay region in the device of Siemieniec and Hshieh.

The specification contains no disclosure of either the critical nature of the claimed thicknesses of the metal material filler and the metal inlay region or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 13, Siemieniec teaches a field plate region 31 arranged in the vertical gate trench below the gate electrode and electrically isolated from the gate electrode by an interlayer dielectric (figure 1).

Regarding claim 14, Hshieh teaches the silicon gate region has a uniform width in the vertical gate trench (figure 5G).

Allowable Subject Matter

Claims 6-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899